Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00317-CR

                                    Victor SANTIAGO,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR0894
                          Honorable Jennifer Pena, Judge Presiding

        BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s judgments of
conviction are AFFIRMED.

      SIGNED August 19, 2020.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice